Citation Nr: 1418466	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-27 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disorder, claimed as schizophrenia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

In April 2013, the Veteran and his mother testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Initially, the Board finds that the Veteran's service treatment records (STRs) do not appear complete.  In this regard, an October 1978 Medical Board report specifically notes that the Veteran was admitted on September 22, 1978 to the Naval Regional Medical Center in Portsmouth, Virginia with the diagnosis of paranoid schizophrenia.  However, STRs associated with the claims file are dated up until August 28, 1978 and do not include any mental health clinical or inpatient hospital records.  Significantly, records of inpatient or "clinical" (such as mental health) treatment in service are often sent to the National Personnel Records Center (NPRC), but kept in a separate file from the file containing other STRs.  In this vein, records of inpatient or "clinical" treatment in service are sent to the NPRC after 1-2 calendar years, but are kept in a separate file from the file containing other STRs. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B.  The Board is unable to discern whether a specific request for "clinical" mental health counseling records was made or whether the specific code to request records of "clinical" treatment was used.  Given the obvious relevance of any missing "clinical" mental health records, including the inpatient hospital records from the Naval Regional Medical Center, to the psychiatric disorder issue on appeal, the Board finds a remand is necessary to ensure that all proper avenues for securing these records have been pursued and to afford the Veteran every benefit of assistance from VA.  If these records are unavailable or no longer exist, or further attempts to obtain them would be futile, a negative reply to this effect is required

Furthermore, during the April 2013 Board hearing, the Veteran testified that he was assaulted on two separate occasions while on active duty.  Once by his classmate in which they were just separated.  The second assault occurred in 1978 while stationed in Portsmouth.  The Veteran testified that he was approached by three men wearing sheets and he fought with them.  He furthered that the shore patrol came along and took him to the hospital where he was sedated and later woke up in the psychiatric unit.  The Board notes that some of the Veteran's service personnel records (SPRs) are associated with the claims file.  However, it is not clear if a search was done for records related to the shore patrol or other military policing officials to determine whether a report was filed.  It would seem likely that if the Navy shore patrol took the Veteran to the hospital that a report would have to be on file.  Thus, the Board finds that an additional search of SPRs from the NPRC, Records Management Center (RMC), and/or other appropriate locations should be undertaken.  In this regard, VA is required to obtain "relevant" records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include military records such as SPRs and military police reports.  38 C.F.R. § 3.159(c)(2) and (3) .
Accordingly, the case is REMANDED for the following actions:

1.  Contact the NPRC, RMC, and/or other appropriate facilities and request all "clinical" mental health counseling records (mental hygiene) of the Naval Branch Health Clinic and inpatient hospitalization, to include psychiatric units, in September 1978 from the Naval Regional Medical Center in Portsmouth, Virginia, possibly kept in a separate folder at the NPRC. Ensure this request specifically asks for "clinical" mental health counseling records and inpatient psychiatric records and is issued under the appropriate request code and directed to the correct facility.  All attempts to secure these "clinical" mental health counseling and inpatient hospital STRs must be documented in the claims file. 

2.  In addition, the AOJ must contact the NPRC, RMC or other appropriate locations and attempt to secure the Veteran's complete service personnel records (SPRs) for his service with the U.S. Navy from September 1977 to December 1978.  This must include a request for any reports by Navy Shore patrol and other Navy policing units that might have taken the Veteran to the hospital after an assault in 1978.  If these SPRs are unavailable or no longer exist, a negative reply to this effect is required from the NPRC or other appropriate facility.   

3.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e). 

4.  If after the above development is completed, the AOJ determines that a VA psychiatric examination is warranted, such should be afforded the Veteran. 

5.  Then, readjudicate the claim, with consideration of  38 C.F.R. § 3.156(c), if applicable.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


